           Case 2:16-cv-00287-cr Document 84 Filed 11/02/18 Page 1 of 1



                                NOTICE OF HEARING



                    UNITED STATES DISTRICT COURT
                                    FOR THE
                              DISTRICT OF VERMONT




GARRETT SITTS, ET AL,

               v.                                     Case No: 2:16-cv-287

DAIRY FARMERS OF AMERICA,
INC. ET AL.




TAKE NOTICE that the above-entitled case has been scheduled at 11:00 a.m. on Tuesday,
November 27, 2018, at Burlington, Vermont before the Honorable Christina Reiss, District
Judge, for a Telephone Conference.


Location: Courtroom 542                                JEFFREY S. EATON, Clerk
                                                       By /s/Jennifer Ruddy
                                                       Deputy Clerk
                                                       11/2/2018


TO:
Dana A. Zakarian, Esq.           Ian Carleton, Esq.
Elizabeth Reidy, Esq.            Jennifer Giordano, Esq.
Gary Franklin, Esq.              Margaret Zwisler, Esq.
Joel Beckman, Esq.               W. Todd Miller, Esq.
William Nystrom, Esq.
Alfred Pfeiffer, Jr., Esq.       Anne Pierce, Court
Elyse Greenwald, Esq.            Reporter
